1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7   IN THE MATTER OF GUARDIANSHIP
 8   AND CONSERVATORSHIP FOR
 9   EDWARD MALOOF, an incapacitated
10   adult.
11                                                                             NO. 29,891

12 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
13 Albert J. Mitchell, Jr., District Judge

14 Robert Richards
15 Santa Fe, NM

16 for Conservator

17 Laurie A. Hedrich, PA
18 Laurie A. Hedrich
19 Albuquerque, NM

20 Guadian ad litem


21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.

23          In this Court’s notice of proposed summary disposition, we proposed to dismiss

24 this appeal because the notice of appeal was not timely filed. Appellant has not filed

25 a memorandum in opposition to our proposed summary dismissal, and the time to do

26 so has passed. “Failure to file a memorandum in opposition constitutes acceptance of
 1 the disposition proposed in the calendar notice.” Frick v. Veazey, 116 N.M. 246, 247,

 2 861 P.2d 287, 288 (Ct. App. 1993).

 3        The conservator and guardian in this case have filed a motion supporting our

 4 proposed summary dismissal and opposing that portion of our proposed summary

 5 disposition that would have permitted Appellant to pursue the appeal if he was able

 6 to obtain an order nunc pro tunc extending the time for filing the notice. Although

 7 this document is styled as a motion, it is substantively a memorandum in response to

 8 our notice, and it therefore should have been timely filed in accordance with Rule 12-

 9 210(D)(3) NMRA. It was not.

10        As no party opposes our proposed summary dismissal, we dismiss this appeal

11 for the reasons stated in the notice of proposed summary disposition, and we deny

12 conservator and guardian’s motion to the degree that it seeks relief other than

13 dismissal of the appeal.

14        IT IS SO ORDERED.



15
16                                         MICHAEL D. BUSTAMANTE, Judge

17 WE CONCUR:


18
19 JAMES J. WECHSLER, Judge

                                             2
1
2 LINDA M. VANZI, Judge




                          3